Citation Nr: 9911081	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran served on active duty from November 1990 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1993 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
hiatal hernia.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1996).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends, in essence, that he is entitled to 
service connection for his hiatal hernia.  He alleges that he 
had gastrointestinal symptoms while on active duty that 
included nausea and vomiting that were essentially early 
manifestations of his currently diagnosed hiatal hernia.  

The veteran's March 1988 National Guard enlistment 
examination revealed no findings or complaints of 
gastrointestinal problems.  Service medical records reveal 
several episodes of treatment for gastrointestinal disorders 
inservice.  In June 1990 he was treated for abdominal pain 
after eating, with a tender epigastric area noted on physical 
examination.  He was also noted to complain of acidity and 
gastritis in June 1990.  In November 1990, he complained of 
abdominal pain, said to be chronic for 5 months.  The pain 
was described in November 1990 as not gastrointestinal, but 
in the subcostal region, with no heartburn, food intolerance 
or diarrhea noted.  An undated entry noted point tenderness 
on palpation of the sternum and assessed him as having 
costochondritis.  In January 1991, the veteran was treated 
for complaints of diarrhea and assessed with GI pattern 
alteration related to diarrhea episode.  He was also assessed 
with acute gastroenteritis in January 1991.  In March 1991, 
he was noted to have complained of vomiting two times.  He 
was assessed with questionable gastritis in March 1991.  He 
was noted to have abnormal liver function tests according to 
gastroenterology service findings of April 1991.  His 
separation examination report of May 1991 reported no 
findings suggestive of a hernia.  Service medical records 
also revealed extensive treatment for pulmonary complaints, 
with symptoms of coughing noted throughout the record.  

In November 1991, the veteran underwent a VA examination, 
including a GI evaluation, which noted no significant 
findings, other than the abnormal liver functions test 
results from service, of undetermined cause.

In November 1991, the veteran testified at a medical board 
hearing regarding his medical problems, which included 
symptoms of nausea and vomiting, while serving on active duty 
in the Persian Gulf.  

VA treatment notes reveal findings of an upper GI series 
showing a sliding type of hiatal hernia, with associated 
gastroesophageal reflux below carina.  Complaints of GI 
schistosomiasis symptoms were reported in June 1992.  

At the RO hearing held in May 1993 held before a hearing 
officer, the veteran testified that he had symptoms of nausea 
and vomiting during active duty, and was diagnosed with 
gastritis.  He testified that these symptoms were essentially 
early manifestations of his hiatal hernia.

The reports from VA examinations conducted in August 1994 
appear to only address the veteran's hypertension, sinus and 
bronchial asthma.  There does not appear to have been a 
gastrointestinal examination conducted.  

Upon review of the evidence, the Board finds that further 
development is warranted.  The Board finds that a medical 
opinion is necessary to determine whether or not there is a 
relationship between the inservice gastrointestinal 
complaints, and the hiatal hernia diagnosed by the June 1992 
upper GI series.  Furthermore, the Board notes that the 
veteran is currently service connected for asthma, with 
service medical records revealing related symptoms including 
coughing.  To the extent that medical literature suggests 
that hiatal hernias may be related to physical exertion to 
include pressure caused by coughing, vomiting or other 
exertion, a medical opinion is necessary to determine whether 
any service related physical exertion, to include coughing in 
conjunction with his service connected pulmonary disorder, 
may have caused or contributed to the development of the 
hiatal hernia.

Furthermore, the Board notes that by rating decision in 
December 1991, the RO denied service connection for a liver 
disorder, granted service connection for sinusitis which it 
evaluated as 10 percent disabling and granted service 
connection for asthma which it evaluated as 10 percent 
disabling. 

The veteran, by letter dated February 11, 1992, submitted 
written contentions showing disagreement with the RO's 
assignment of a 10 percent evaluation for the service 
connected sinusitis, and of a 10 percent evaluation for the 
service connected asthma.  By letter dated on July 9, 1992, 
the veteran submitted written contentions showing 
disagreement with the RO's denial of service connection for a 
liver disorder, and alleging the submission of medical 
evidence proving service connection for this disorder.  Thus 
the veteran has filed a notice of disagreement regarding 
these issues which meets the criteria under 38 C.F.R. 
§ 20.201.  The record reveals that a statement of the case 
has never been issued addressing these matters.  The RO 
issued a supplemental statement of the case in April 1996, 
addressing the issue regarding the veteran's claim for 
service connection for a liver disorder in terms of whether 
new and material evidence has been submitted to reopen a 
claim for "lever (sic) condition claimed as hiatal hernia."  
This does not serve as a statement of the case regarding this 
issue, as this matter, having been timely appealed, does not 
concern whether new and material evidence has been submitted 
to reopen the claim.  

The RO's failure to issue a statement of the case regarding 
the foregoing matters created a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1998). See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective Oct. 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey, supra; see also Archbold, 9 Vet. App. 124, 130 
(1996). Under such circumstances, however, the appeal will be 
returned to the Board following the issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.
  
In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
gastrointestinal disabilities, not 
currently associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  After completion of the above 
development, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the nature and 
extent of his hiatal hernia disorder. All 
necessary tests and studies should be 
accomplished, and the clinical 
manifestations should be reported in 
detail.  The claims file, together with 
this remand must be made available to, 
and must be reviewed by, the appropriate 
examiner prior to this examination.  The 
examiner is requested to determine  
whether the veteran currently has a 
hiatal hernia disorder, and, if so, 
whether it is causally related to active 
duty to include any relation to symptoms 
such as coughing, vomiting, or other 
exertion, as noted in service medical 
records, or noted to result from a 
service connected disorder.  If such a 
distinction cannot be made, that fact 
should be noted.  A complete rationale 
should be given for each opinion and 
conclusion expressed, and, to the extent 
possible, the questions raised in the 
body of this remand should be answered.  
If the examiner is unable to provide the 
requested opinion, the reason should be 
adequately stated.

3.  The veteran should be issued a SOC on 
the issues of entitlement to service 
connection for a liver disorder, and of 
entitlement to increased evaluations for 
service connected sinusitis and bronchial 
asthma.  As these claims have remained 
open and pending since the December 1991 
rating decision, the SOC should discuss 
all the evidence generated since the 
initial claims were filed.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claims reviewed by the Board.

4.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a hiatal hernia.  
If the action is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.

The appeal as the claims for service connection for a liver 
disorder and for increased evaluations for a sinus disorder 
and for bronchial asthma will be returned to the Board 
following the issuance of the SOC only if it is perfected by 
the filing of a timely substantive appeal.  The purpose of 
this REMAND is to afford the veteran due process of law.  No 
inference should be drawn regarding the merits of the claim, 
and no action is required of the veteran until further 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







